The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
	Claims 1-6 and 9-37 are pending. Claims 1, 20 and 28 are amended.

Response to Arguments
	The applicants’ arguments with regard to the 101 rejection of the claims have been considered and are persuasive. The rejection is withdrawn.
	Applicant’s arguments with regard to the 112 rejection of the term irrelevant have been considered and are persuasive. 
	The 112 1st rejection is withdrawn in view of the claim amendments.
	The 112 2nd rejection of “the authorized function…” has not been addressed  the applicant and therefore the rejection is maintained.	


Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites a filter module that filters data…including determining which funds…are sensitive. The specification does not disclose how a filter module determines which funds are sensitive nor does it provide a definition or indication of what is meant by sensitive funds. Claims 20 and 28 are similarly deficient.	
 	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 20 and 28 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	The claims recite “wherein the authorized function is to be performed after the funds are transferred to the second payment channel based on data content set by the user when security of funds is a concern.” The above limitation is unclear with regard to what is based on data content set by the user, the authorized function to be performed or the funds transfer to the second payment channel? Additionally, the specification makes no mention of data content being set by the user. The only reference to data content is in Para. 0051 which states that filtering can include filtering based on data content. 
	Claim 1 recites the access parameter…permits access to each of the first payment channel or the second payment channel. It is unclear if the access is permitted to both channels or one or the other channel. If the former then “or” should be “and”. If the latter then “each of” should be deleted. Additionally, the next clause recites the access parameter associated with a second payment channel. This limitation prohibits the previous limitation from providing access to the first channel or the second channel as each channel access is optional. The second limitation appears to remove that option. Claims 20 and 28 are similarly deficient.
	Claim 1 recites “either directly or indirectly through one or more authorized surrogate”. It is unclear what is being done directly or indirectly and what is meant by directly or indirectly. The specification discloses a transfer that can be done directly or indirectly through any combination of modules. The limitation also appears unnecessary in that directly or indirectly covers all possible ways and therefore does not limit the action. Claim 20 is similarly deficient.
Claim 1 recites an implementation module that automatically transfers funds…and an access module…to transfer funds…It is unclear how both modules act to perform the same function.
Claim 1 recites an input module and proceeds to give two separate sets of devices as examples of an input module. It is unclear which set should be used.
Claim 1 recites “encrypting the information” it is unclear if this is the information previously recited or not since the information previously recited was associated with information located by the access parameter. Claims 20 and 28 are similarly deficient.

	Claim 15 recites “wherein the filter module is based on amount of funds…” The meaning of this limitation is unclear.
	Claim 20 recites an access module that…instructs the first payment channel to transfer funds to the second payment channel. The difference between this limitation and the prior limitation of an implementation module that automatically transfers funds is unclear. Each module appears to perform the funds transfer but the distinction between  the two functions is not clear.
	Claim 20 recites an access parameter being received from an entity including an owner of the information or one or more authorized surrogate. Claim 23 recites appears to improperly limit claim 20 to the authorized surrogate only. Claim 33 is similarly deficient with respect to claim 28.
	Claim 20 recites transferring funds…through the implementation module that automatically transfers funds through the communication module. This limitation is unclear as both modules appear to perform the same function and the specification does not describe an embodiment where both modules are used to transfer funds in the same operation.

Claim Objections
Claims 1-6 and objected to because of the following informalities: 
Claim 1 recites:
Executing an instruction based on a function authorized by an owner of the funds or associated with the funds. The phrase “associated with the funds” does not have an associated subject.
There should be a comma after the term “individually”.
A magnetic storage medium appears to be redundant since the claim previously recites “stored electronically or magnetically on a medium”.
The phrase “the automatic transfer through the communication module” is redundant since it is essentially recited in the preceding limitation.
The phrase “wherein the filter module is configured to filters data based on content” is redundant and “filters” should be filter.
“based on data content set by the user” is recited twice in the filter module clause and is redundant. The same applies to “and blocking unwanted…from being transferred to the second payment channel”. Claims 20 and 28 are similarly deficient.
The phrase “the authorized surrogate acting on behalf of or at the behest of the owner of the information” is redundant as the meaning of surrogate is clear. Claims 20 and 28 are similarly deficient.

Appropriate correction is required.

	
	
	
	 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694